Citation Nr: 0021166	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-16 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Competency of the veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran served on active duty for training from July 9 to 
July 23, 1977.  This is an appeal from a July 1997 rating 
action by the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center, St. Paul, Minnesota, which 
determined that the veteran was not competent for VA 
purposes.  The case is now before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran has established service connection for 
multiple sclerosis with complications, including cognitive 
impairment, loss of use of both feet, neurogenic bladder, 
right eye blindness, and right arm and left arm weakness.  
The conditions are rated from 20 percent to 100 percent 
disabling.

2.  The veteran is also entitled to special monthly 
compensation on account of loss of use of one eye, loss of 
use of both feet, loss of use of both feet with additional 
disabilities, including neurogenic bladder, right eye 
blindness, cognitive impairment and bilateral upper extremity 
weakness and the need for regular aid and attendance.

3.  The veteran was hospitalized at a VA medical center from 
December 1996 to January 1997 for his multiple sclerosis.  He 
was found to have cognitive deficits especially in the areas 
of problem solving and memory.  It was felt that he would 
require 24-hour supervision.  It was also stated that he 
would require someone to manage his finances as he had made 
inappropriate financial decisions in the past and 
demonstrated an inability to manage finances. 

4.  There are of record June 1997 statements from officials 
of State banks and an automobile dealership indicating that 
the veteran had promptly and efficiently taken care of any 
outstanding bills and had successfully been handling his 
financial affairs.

5.  An April 1999 statement by Stanley C. Gallagher, D.O., 
reflects that in all of his dealings with the veteran, he 
found him mentally competent and able to manage his financial 
affairs.  

6.  The veteran's claim for a finding of competency in his 
case is plausible.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim to establish 
his competency for VA purposes.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.353 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has established service connection for multiple 
sclerosis with complications, including cognitive impairment, 
loss of  use of both feet, neurogenic bladder, right eye 
blindness and weakness of the right and left arms.  The 
conditions are evaluated from 20 percent to 100 percent.  He 
is also entitled to special monthly compensation based on 
loss of use of one eye, loss of use of both feet, loss of use 
of both feet with additional disabilities, including 
neurogenic bladder, cognitive impairment and bilateral upper 
extremity weakness and the need for regular aid and 
attendance of another person.  

The veteran was hospitalized at a VA medical center from 
December 1996 to January 1997 for his multiple sclerosis.  
The veteran was found to have cognitive deficits especially 
in the areas of problem solving and memory.  He was evaluated 
as unable to perform appropriate management of finances or 
safety issues around his home.  It was felt that he would 
require 24-hour supervision due to concerns about safety and 
judgment.  It was also stated that he would require someone 
to manage his finances as he had made quite inappropriate 
financial decisions in the past and demonstrated inability to 
manage finances on testing with occupational therapy.  

The veteran later provided July 1997 statements by officials 
of banks and an automobile dealership indicating that the 
veteran had always promptly and efficiently taken care of any 
outstanding bills and had successfully been handling his 
financial affairs.  

There is also of record an April 1999 statement by Stanley C. 
Gallagher, D.O., indicating that the veteran was a patient of 
his and in all of his dealings with the veteran, he found him 
to be mentally competent and able to manage his financial 
affairs.

The Board notes that a mentally incompetent person is defined 
as one, who because of injury or disease, lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.  Where 
there is a doubt as to whether the beneficiary is capable of 
administering his or her funds, such doubt will be resolved 
in favor of competency.  38 C.F.R. § 3.353(a),(d).  In the 
Board's opinion, the veteran has submitted a plausible claim 
for recognition as competent for VA purposes.  The VA, 
accordingly, has a duty to assist him in the development of 
his claim and the Board believes that additional information 
would be desirable.  The claim must therefore be returned to 
the regional office before a final resolution can be 
attained.
ORDER

The veteran's claim to establish his competency for VA 
purposes is well grounded.  The appeal is granted to this 
extent.  


REMAND

In view of the Board's decision holding that the veteran's 
claim to establish his competency is well grounded and that 
additional information regarding the claim would be 
desirable, the case is REMANDED to the regional office for 
the following action:

1.  The current record appears to be 
incomplete.  There is nothing of record 
which would indicate how the currently 
recognized custodian was chosen.  The 
veteran has, in fact, also requested that 
his spouse be recognized as custodian in 
lieu of the current party.  That 
question, of course, would not be 
significant if the current appeal was 
resolved in his favor.  In any event, it 
appears that a guardianship file exists.  
If so, it would contain pertinent 
material and should be associated with 
the claims file for review.  

2.  A VA field examination should be 
conducted for the purpose of developing 
information as to the veteran's social 
and economic adjustment and ability to 
handle his own personal finances.  

3.  The veteran should then be provided 
special neurological and psychiatric 
examinations, in order to determine the 
current nature and severity of his 
multiple sclerosis and complications 
thereof.  All indicated special studies 
should be conducted.  The examiner(s) 
should express an opinion as to whether 
because of the veteran's disabilities he 
lacks the mental capacity to contract or 
to manage his own affairs, including 
disbursement of funds without limitation.  
The claims file is to be made available 
to the examiners for review.  

4.  The veteran's case should then be 
reviewed by the regional office.  If the 
determination remains adverse to the 
veteran, he, his custodian and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required by the veteran or 
his custodian until they receive further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

